DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed 01/04/20, regarding Athuluru Tirumala (US 2016/0335686 A1 have been fully considered but they are not persuasive. 
In this case it is noted that Athuluru Tirumala discloses numerous different embodiments and the current broad claim language is not limited to any particular context.  The claims do not define any limit on the types of systems or the types or requests or communications being made.
Thus, as shown in the rejections below, Athuluru Tirumala continues to read upon a plurality of the claims through his disclosed Dentist Office example regarding patient scheduling and the release of medical records.

Applicant’s additional arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Handwerger et al. (Handwerger) (US 2015/0193745 A1) is provided in separate rejections regarding the payment of employees at a business.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
While claim 2, line 27 recites “the instructions”, it is unclear which instructions are being referenced and whether this is meant to refer to “the first instructions”, “the second instructions”, “the third instructions”, “the fourth instructions”, “the fifth instructions”, “the sixth instructions”, or some combination of the above.

While claim 21, line 35 recites “the instructions”, it is unclear which instructions are being referenced and whether this is meant to refer to “the first instructions”, “the second instructions”, “the third instructions”, “the fourth instructions”, “the fifth 

Claim 21, line 28, recites “the seventh system”.  There is insufficient antecedent basis for this limitation in the claim.

Claim 22, line 3, recites “the eighth system”.  There is insufficient antecedent basis for this limitation in the claim.

Claim 15, lines 2-3, recites “a payor who owes the payor”.  It is unclear how the “payor” would owe the same “payor”.  It appears that this second reference should instead be the “payee”.
Similarly, it is unclear if the “payment” account and “receivables account” in lines 3 and 4 are reversed, as it appears the payee should be receiving a payment is instead making the payment and the payor who should be making the payment is instead receiving the payment.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2, 5, 6, 10-14, 16, 19-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Athuluru Tirumala et al. (hereafter simply Athuluru) (US 2016/0335686 A1) (of record).
	As to claim 2, Athuluru discloses a multi-entity automated communications system, comprising:
a centralized computer that receives a first request (request from Dentist office for medical record release; paragraph 115) from a first system with a first application (Dentist office software; paragraph 115) coordinated by the centralized computer (Fig. 1, system 10, paragraph 33, 61-64), that based on the first request automatically initiates a second request to authorize fulfillment of the first request to a second system with a second application (request for authorization to user mobile device; paragraph 115) coordinated by the centralized computer (Fig. 1, system 10), that based on the first request and a response to the second request providing authorization to fulfill the first request provides first instructions to a third system to initiate a first transaction to fulfill the first request (system 10 sending authorization to “Sensorem” to release medical records; paragraph 115), and that based on the first request and the response to the second request provides second instructions to a fourth system to initiate a second transaction correlated with the first transaction (system 10 sending authorization to “Feelgood” to release medical records; paragraph 115),
that receives a third request (request from Dentist office for medical record release; paragraph 115) from a fifth system with the first application (Dentist office receptionist software; paragraph 115) coordinated by the centralized computer (Fig. 1, system 10, paragraph 33, 61-64), that based on the third request automatically initiates 
that receives a fifth request (request from Dentist office for medical record release; paragraph 115) from a sixth system with the first application (Dentist office receptionist software; paragraph 115) coordinated by the centralized computer (Fig. 1, system 10, paragraph 33, 61-64), that based on the fifth request automatically initiates a sixth request to authorize fulfillment of the fifth request to the second system with the second application (request for authorization to a patient user mobile device; paragraph 115) coordinated by the centralized computer (Fig. 1, system 10), that based on the fifth request and a response to the sixth request providing authorization to fulfill the fifth request provides fifth instructions to the third system to initiate a fifth transaction to fulfill the third request (system 10 sending authorization to “Sensorem” to release medical records; paragraph 115), and that based on the fifth request and the response to the fifth request provides sixth instructions to a fourth system to initiate a sixth transaction 
wherein, based on the instructions, the third system confirms the first instructions to the first system (confirmation notification of record transmission; paragraph 115), and communicates with the fourth system to correlate the second transaction with the first transaction (multiple medical records correlated with single user profile, paragraph 51, 115), confirms the third instruction to the fifth system (confirmation notification of record transmission; paragraph 115), and communicates with the fourth system to correlate the fourth transaction with the third transaction (multiple medical records correlated with single user profile, paragraph 51, 115), and confirms the fifth instructions to the sixth system (confirmation notification of record transmission; paragraph 115), and communicates with the fourth system to correlate the sixth transaction with the fifth transaction (multiple medical records correlated with single user profile, paragraph 51, 115).

As to claim 5, Athuluru discloses wherein the first application is distributed to the first system, the fifth system and the sixth system over a communications network (plural customers, employees and businesses all managed by a central system; paragraph 61-64, 113-124), and the first application is configured to provide a first class of service (customers, employees, managers and owners, each have different corresponding software applications; Fig. 5-8; paragraph 61-64),
wherein the second application is one of a plurality of instances of the second application and is distributed to the second system over the communications network 
wherein the centralized computer system coordinates access between the first application and the second application, such that access to the first application on the first system, the fifth system and the sixth system by the second application on the second system is controlled by and through confirmation of the centralized computer system (centralized coordination of real-time interactions between customers, employees, managers and owners applications; Fig. 5-8; paragraph 61-64); and
wherein services are provided on behalf of the first application by the centralized computer system, once access from the second application on the second system to the first application on the first system, the fifth system and the sixth system is confirmed (coordinating real- time interactions between customers, employees, managers and owners; Fig. 5-8; paragraph 61-64, such as medical appointments, paragraph 113-124).

As to claim 6, Athuluru discloses wherein the centralized computer sends the second request, the fourth request and the sixth request to the second application on the second system before providing respective authorization to the third system to fulfill the first request, the third request and the fifth request (requiring approval from the patient before authorizing medical record transfer; paragraph 115).


wherein the centralized computer system dynamically coordinates services over time based on instructions received from each of the first system, the second system, the fifth system and the sixth system at the first location, and based on transactions completed by each of the first system, the fifth system and the sixth system (dynamically scheduling events and messages based upon patient and employee status; paragraph 114-119).

As to claim 11, Athuluru discloses wherein the first application on the first system, the fifth system and the sixth system is configured to provide simultaneous access to the second application on the second system at a first location and on a seventh system at a second location and on an eight system at a third location (wherein plural people are able to access plural different locations, all coordinated by the same central system; Fig. 2; paragraph 38-44, 111, 114-119, 121, 127).

As to claim 12, Athuluru discloses wherein the multi-entity automated communications system is configured to enable a first user using the first application to receive compensation upon authorization of a second user using the second application for any of the first location, the second location or the third location (compensating the office upon patient entry and authorization to perform service; paragraph 114).



As to claim 14, Athuluru discloses wherein the first system, the second system, the third system and the fourth system are each independent of the centralized computer system and are each subject to independent control of separate entities (consumer mobile devices, office/business devices and separate health records holders all separate and coordinated by the central system; paragraph 113-115).

As to claim 16, Athuluru discloses wherein the first application on the first system enables a first user to obtain compensation based on fulfilment of the first request upon authorization from the second application on the second system (compensating the office upon patient entry and authorization to perform service; paragraph 114).

As to claim 19, Athuluru disclose wherein the first application on the first system enables a first user to obtain compensation based on fulfilment of a plurality of requests including the first request upon authorization from the second application on a plurality of systems including the second system (paragraph 113-124).

As to claim 20, Athuluru discloses wherein the first application enables a plurality of users at a plurality of locations including a first user at the first location to obtain 

As to claim 21, Athuluru discloses a multi-entity automated communications system, comprising:
a centralized computer that receives a first request (request from Dentist office for medical record release; paragraph 115) from a first system with a first application (Dentist office software; paragraph 115) coordinated by the centralized computer (Fig. 1, system 10, paragraph 33, 61-64), that based on the first request automatically initiates a second request to authorize fulfillment of the first request to a second system with a second application (request for authorization to user mobile device; paragraph 115) coordinated by the centralized computer (Fig. 1, system 10), that based on the first request and a response to the second request providing authorization to fulfill the first request provides first instructions to a third system to initiate a first transaction to fulfill the first request (system 10 sending authorization to “Sensorem” to release medical records; paragraph 115), and that based on the first request and the response to the second request provides second instructions to a fourth system to initiate a second transaction correlated with the first transaction (system 10 sending authorization to “Feelgood” to release medical records; paragraph 115),
that receives a third request (request from Dentist office for medical record release; paragraph 115) from a fifth system with the first application (Dentist office receptionist software; paragraph 115) coordinated by the centralized computer (Fig. 1, 
that receives a fifth request (request from Dentist office for medical record release; paragraph 115) from a sixth system with the first application (Dentist office receptionist software; paragraph 115) coordinated by the centralized computer (Fig. 1, system 10, paragraph 33, 61-64), that based on the fifth request automatically initiates a sixth request to authorize fulfillment of the fifth request to the second system with the second application (request for authorization to a patient user mobile device; paragraph 115) coordinated by the centralized computer (Fig. 1, system 10), that based on the fifth request and a response to the sixth request providing authorization to fulfill the fifth request provides fifth instructions to the third system to initiate a fifth transaction to fulfill the third request (system 10 sending authorization to “Sensorem” to release medical records; paragraph 115), and that based on the fifth request and the response to the fifth request provides sixth instructions to a fourth system to initiate a sixth transaction 
that receives a seventh request (request from Dentist office for medical record release; paragraph 115) from an eighth system with the first application (Dentist office receptionist software; paragraph 115) coordinated by the centralized computer (Fig. 1, system 10, paragraph 33, 61-64), that based on the seventh request automatically initiates an eighth request to authorize fulfillment of the seventh request to the second system with the second application (request for authorization to a patient user mobile device; paragraph 115) coordinated by the centralized computer (Fig. 1, system 10), that based on the fifth request and a response to the sixth request providing authorization to fulfill the fifth request provides fifth instructions to the third system to initiate a fifth transaction to fulfill the third request (system 10 sending authorization to “Sensorem” to release medical records; paragraph 115), and that based on the fifth request and the response to the fifth request provides sixth instructions to a fourth system to initiate a sixth transaction correlated with the fifth transaction (system 10 sending authorization to “Feelgood” to release medical records; paragraph 115),
wherein, based on the instructions, the third system confirms the first instructions to the first system (confirmation notification of record transmission; paragraph 115), and communicates with the fourth system to correlate the second transaction with the first transaction (multiple medical records correlated with single user profile, paragraph 51, 115), confirms the third instruction to the fifth system (confirmation notification of record transmission; paragraph 115), and communicates with the fourth system to correlate the fourth transaction with the third transaction (multiple medical records correlated with 

As to claim 22, Athuluru discloses wherein the first system, the second system and the fifth system correspond to a first location and the sixth system, the seventh system and the eighth system correspond to a second location geographically remote from the first location (wherein plural people are able to access plural different locations, all coordinated by the same central system; Fig. 2; paragraph 38-44, 111, 114-119, 121, 127).

As to claim 23, Athuluru discloses wherein the first system, the second system and the fifth system correspond to a first entity and the sixth system, the seventh system and the eighth system correspond to a second entity independent of the first entity (consumer mobile devices, office/business devices and separate health records holders all separate and coordinated by the central system; paragraph 113-115).

Claims 2, 5-17, 19-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Handwerger et al. (Handwerger) (US 2015/0193745 A1).
As to claim 2, Handwerger discloses a multi-entity automated communications system (Fig. 1-2), comprising:
a centralized computer (TipQuick server, 113) that
receives a first request from a first system with a first application (receiving payment and tip information for employees; paragraph 34-35, 42, 52-55) coordinated by the centralized computer (Fig. 1-2, TipQuick server, 113, coordinating communications and payments, paragraph 31-32, 36), that based on the first request automatically initiates a second request to authorize fulfillment of the first request to a second system with a second application (request for bank to authorize customer payment; paragraph 34-35, 43), coordinated by the centralized computer (Fig. 1-2, TipQuick server, 113, coordinating communications and payments, paragraph 31-33, 36), that based on the first request and a response to the second request providing authorization to fulfill the first request provides first instructions to a third system to initiate a first transaction to fulfill the first request (merchant account issuer to issue payments based upon cleared customer payments; paragraph 32-33, 43-44, 50), and that based on the first request and the response to the second request provides second instructions to a fourth system to initiate a second transaction correlated with the first transaction (sending tip data to a debit card issuer and database correlating each employee with their payments; paragraph 44-45),
that receives a third request from a fifth system with the first application (receiving payment and tip information for employees; paragraph 34-35, 42, 52-55) 
that receives a fifth request from a sixth system with the first application (receiving payment and tip information for employees; paragraph 34-35, 42, 52-55) coordinated by the centralized computer (Fig. 1-2, TipQuick server, 113, coordinating communications and payments, paragraph 31-32, 36), that based on the fifth request automatically initiates a sixth request to authorize fulfillment of the fifth request to the second system with the second application (request for bank to authorize customer payment; paragraph 34-35, 43), coordinated by the centralized computer (Fig. 1-2, TipQuick server, 113, coordinating communications and payments, paragraph 31-33, 36), that based on the fifth request and a response to the sixth request providing 
wherein, based on the instructions, the third system confirms the first instructions to the first system (POS transactions confirming successful customer payment; paragraph 31, 43), and communicates with the fourth system to correlate the second transaction with the first transaction (paragraph 44-45), confirms the third instruction to the fifth system (POS transactions confirming successful customer payment; paragraph 31, 43), and communicates with the fourth system to correlate the fourth transaction with the third transaction (paragraph 44-45), and confirms the fifth instructions to the sixth system (POS transactions confirming successful customer payment; paragraph 31, 43), and communicates with the fourth system to correlate the sixth transaction with the fifth transaction (paragraph 44-45).

As to claim 5, Handwerger discloses wherein the first application is distributed to the first system, the fifth system and the sixth system over a communications network (Fig. 211, business software; paragraph 27-28, 83), and the first application is configured to provide a first class of service (paragraph 31-35),

wherein the centralized computer system coordinates access between the first application and the second application, such that access to the first application on the first system, the fifth system and the sixth system by the second application on the second system is controlled by and through confirmation of the centralized computer system (communications going through the TipQuick server; Fig. 2-3; paragraph 31-33); and
wherein services are provided on behalf of the first application by the centralized computer system, once access from the second application on the second system to the first application on the first system, the fifth system and the sixth system is confirmed (confirming and approving purchases from the POS terminals; paragraph 43).

As to claim 6, Handwerger discloses wherein the centralized computer sends the second request, the fourth request and the sixth request to the second application on the second system before providing respective authorization to the third system to fulfill the first request, the third request and the fifth request (first authorizing and clearing the payment; paragraph 35-37, 43).

As to claim 7, Handwerger discloses wherein the first system, the fifth system and the sixth system each execute a point of sale (POS) application (POS 

As to claim 8, Handwerger disclose wherein the centralized computer system interactively coordinates services for the first location and for a second location and a third location (see Fig. 2, 4A, different merchants and locations 211A-N).

As to claim 9, Handwerger disclose wherein the first location, the second location and the third location are geographically distributed from each other and independent of each other (see Fig. 2-3), and wherein the first application on the first system, the fifth system and the sixth system is configured to provide simultaneous access to the second application on the second system and on a seventh system at the second location and on an eighth system at the third location (Fig. 2-3; paragraph 34-38, 40-49).

As to claim 10, Handwerger discloses wherein the centralized computer system interactively coordinates services provided at a first location (such as a merchant, 211; Fig. 2); and
wherein the centralized computer system dynamically coordinates services over time based on instructions received from each of the first system, the second system, the fifth system and the sixth system at the first location, and based on transactions completed by each of the first system, the fifth system and the sixth system (centralized 

As to claim 11, Handwerger discloses wherein the first application on the first system, the fifth system and the sixth system is configured to provide simultaneous access to the second application on the second system at a first location and on a seventh system at a second location and on an eight system at a third location (see Fig. 2, 4A, different merchants and locations 211A-N, banks and servers).

As to claim 12, Handwerger discloses wherein the multi-entity automated communications system is configured to enable a first user using the first application to receive compensation upon authorization of a second user using the second application for any of the first location, the second location or the third location (centralized server coordinating and calculating individual employee payments and tips; paragraph 36-37, 39).

As to claim 13, Handwerger discloses wherein the access to the first application from the second application is selective and is used to provide access to content on the first system, the fifth system and the sixth system from the second system with the second application (selectively approving the purchase at the first terminal; paragraph 35-37, 43).



As to claim 15, Handwerger discloses wherein the first system is controlled by a payee, the second system is controlled by a payor who owes the payor, the third system is controlled by a first entity that provides a payment account for the payee and the fourth system is controlled by a second entity that provides a receivables account or a credit facility for the payor (see Fig. 2-3; paragraph 31-47).

As to claim 16, Handwerger discloses wherein the first application on the first system enables a first user to obtain compensation based on fulfilment of the first request upon authorization from the second application on the second system (information for individual employees working, payments and tips; paragraph 36-37, 39).

As to claim 17, Handwerger discloses wherein the first application on the first system enables the first user to dynamically obtain the compensation for gig work (payments and tips for employees, including temporary, freelance and occasional employees; paragraph 22, 24-25, 29).

As to claim 19, Handwerger disclose wherein the first application on the first system enables a first user to obtain compensation (individual employees payments and 

As to claim 20, Handwerger discloses wherein the first application enables a plurality of users at a plurality of locations including a first user at the first location to obtain compensation (individual employees payments and tips; paragraph 36-37, 39) based on fulfilment of requests authorized from the second application at any of the plurality of locations (based upon selectively approving the purchase at the first terminal; paragraph 35-37, 43).

As to claim 21, Handwerger discloses a multi-entity automated communications system, comprising:
a centralized computer (TipQuick server, 113) that receives a first request from a first system with a first application (receiving payment and tip information for employees; paragraph 34-35, 42, 52-55) coordinated by the centralized computer (Fig. 1-2, TipQuick server, 113, coordinating communications and payments, paragraph 31-32, 36), that based on the first request automatically initiates a second request to authorize fulfillment of the first request to a second system with a second application (request for bank to authorize customer payment; paragraph 34-35, 43), coordinated by the centralized computer (Fig. 1-2, TipQuick server, 113, coordinating communications and payments, paragraph 31-33, 36), that based on the first request and a response to the 
that receives a third request from a fifth system with the first application (receiving payment and tip information for employees; paragraph 34-35, 42, 52-55) coordinated by the centralized computer (Fig. 1-2, TipQuick server, 113, coordinating communications and payments, paragraph 31-32, 36), that based on the third request automatically initiates a fourth request to authorize fulfillment of the third request to the second system with the second application (request for bank to authorize customer payment; paragraph 34-35, 43), coordinated by the centralized computer (Fig. 1-2, TipQuick server, 113, coordinating communications and payments, paragraph 31-33, 36), that based on the third request and a response to the fourth request providing authorization to fulfill the third request provides third instructions to the third system to initiate a third transaction to fulfill the third request (merchant account issuer to issue payments based upon cleared customer payments; paragraph 32-33, 43-44, 50), and that based on the third request and the response to the fourth request provides fourth instructions to a fourth system to initiate a fourth transaction correlated with the third transaction (sending tip data to a debit card issuer and database correlating each employee with their payments; paragraph 44-45),

that receives a seventh request from an eighth system with the first application (receiving payment and tip information for employees; paragraph 34-35, 42, 52-55) coordinated by the centralized computer (Fig. 1-2, TipQuick server, 113, coordinating communications and payments, paragraph 31-32, 36), that based on the seventh request automatically initiates an eighth request to authorize fulfillment of the seventh request to the second system with the second application (request for bank to authorize customer payment; paragraph 34-35, 43), coordinated by the centralized computer (Fig. 
wherein, based on the instructions, the third system confirms the first instructions to the first system (POS transactions confirming successful customer payment; paragraph 31, 43), and communicates with the fourth system to correlate the second transaction with the first transaction (paragraph 44-45), confirms the third instruction to the fifth system (POS transactions confirming successful customer payment; paragraph 31, 43), and communicates with the fourth system to correlate the fourth transaction with the third transaction (paragraph 44-45), and confirms the fifth instructions to the sixth system (POS transactions confirming successful customer payment; paragraph 31, 43), and communicates with the fourth system to correlate the sixth transaction with the fifth transaction (paragraph 44-45), and that confirms the seventh instructions to the eighth system (POS transactions confirming successful customer payment; paragraph 31, 43), and communicates with the fourth system to correlate the eighth transaction with the seventh transaction (paragraph 44-45).



As to claim 23, Handwerger discloses wherein the first system, the second system and the fifth system correspond to a first entity and the sixth system, the seventh system and the eighth system correspond to a second entity independent of the first entity  (see Fig. 2).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Handwerger in view of Smith (US 9,286,640 B1).
As to claim 18, while Handwerger discloses wherein a user may select a time period of work for which the compensation is requested in the first request (paragraph 23, 37-38, 53-56, 62-63), he fails to specifically disclose wherein the first application on the first system enables the first user to select a time period of work for which the compensation is requested.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Handwerger’s system to include wherein the first application on the first system enables the first user to select a time period of work for which the compensation is requested, as taught in combination with Smith, for the typical benefit of more easily monitoring and verifying worked employee hours regardless of the job type or location.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Sheleheda whose telephone number is (571)272-7357.  The examiner can normally be reached on M-F 8 am-5 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/James R Sheleheda/           Primary Examiner, Art Unit 2424